People v Price (2017 NY Slip Op 01720)





People v Price


2017 NY Slip Op 01720


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2016-02240

[*1]People of State of New York, respondent,
vRobert E. Price, appellant.


Laurette D. Mulry, Riverhead, NY (Kirk R. Brandt of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Marion M. Tang of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated February 16, 2016, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In establishing a defendant's risk level pursuant to the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA), the People bear the burden of establishing, by clear and convincing evidence, the facts supporting the determinations sought (see Correction Law § 168-n[3]; People v Pettigrew, 14 NY3d 406, 408; People v Mingo, 12 NY3d 563, 571). In assessing points, evidence may be derived from the defendant's admissions, the victim's statements, evaluative reports completed by the supervising probation officer, the parole officer, or the corrections counselor, case summaries prepared by the Board of Examiners of Sex Offenders, or any other reliable source, including reliable hearsay (see People v Mingo, 12 NY3d at 571-573; People v Villanueva, 143 AD3d 794; People v Morrell, 139 AD3d 835; People v Sanchez, 136 AD3d 1007). Presentence reports meet the reliable hearsay standards for admissibility at SORA proceedings (see People v Mingo, 12 NY3d at 573; People v Villanueva, 143 AD3d at 794).
Contrary to the defendant's contention, the County Court properly assessed him 15 points under risk factor 11 (drug or alcohol abuse). The assessment of these points was supported by clear and convincing evidence in the record, including the defendant's statements in the presentence report (see People v Villanueva, 143 AD3d at 794; People v Morrell, 139 AD3d at 836; People v Palacios, 137 AD3d 761, 762; People v Torres, 124 AD3d 744, 745; cf. People v Palmer, 20 NY3d 373).
Accordingly, the County Court properly designated the defendant a level two sex offender.
ENG, P.J., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court